Exhibit 10.25

 

TENTH AMENDMENT TO
REVOLVING LOAN AGREEMENT

 

THIS TENTH AMENDMENT TO REVOLVING LOAN AGREEMENT (this “Amendment”), dated as of
the 7th day of June, 2005, is made by and between KMG-BERNUTH, INC., a Delaware
corporation (the “Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, successor by merger to SouthTrust Bank, an Alabama
banking corporation, successor by conversion to SouthTrust Bank, National
Association, formerly known as SouthTrust Bank of Alabama, National Association
(the “Bank”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and the Bank entered into a Revolving Loan Agreement dated
August 1, 1996 (the “Loan Agreement”); and

 

WHEREAS, pursuant to that certain First Amendment to Revolving Loan Agreement
dated effective as of December 31, 1996 (the “First Amendment”), the Bank and
Borrower amended the Loan Agreement to extend the Revolving Loan Termination
Date until November 30, 1998; and

 

WHEREAS, pursuant to that certain Second Amendment to Revolving Loan Agreement
dated effective as of September 1, 1997 (the “Second Amendment”), the Bank and
Borrower further amended the Loan Agreement to extend the Revolving Loan
Termination Date until January 15, 1999; and

 

WHEREAS, pursuant to that certain Third Amendment to Revolving Loan Agreement
dated effective as of December 31, 1997 (the “Third Amendment”), the Bank and
Borrower further amended the Loan Agreement to, among other things, extend the
Revolving Loan Termination Date until January 15, 2000, and to acknowledge the
Bank’s release of the Guaranty; and

 

WHEREAS, pursuant to that certain Fourth Amendment to Revolving Loan Agreement
dated effective as of June 26, 1998 (the “Fourth Amendment”), the Bank and
Borrower further amended the Loan Agreement in order to amend certain financial
covenants contained in the Loan Agreement; and

 

WHEREAS, pursuant to that certain Fifth Amendment to Revolving Loan Agreement
dated effective as of January 15, 1999 (the “Fifth Amendment”), the Bank and
Borrower further amended the Loan Agreement to extend the Revolving Loan
Termination Date until January 31, 2001, and to reduce the amount of the Loan
Fee payable by Borrower to Bank; and

 

WHEREAS, pursuant to that certain Sixth Amendment to Revolving Loan Agreement
dated effective as of January 31, 2000 (the “Sixth Amendment”), the Bank and
Borrower further amended the Loan Agreement to extend the Revolving Loan
Termination Date until January 31, 2003; and

 

WHEREAS, pursuant to that certain Seventh Amendment to Revolving Loan Agreement
dated effective as of January 31, 2001 (the “Seventh Amendment”), the Bank and
Borrower further amended the Loan Agreement to increase the amount of the
Revolving Loan Commitment from $2,500,000.00 to $3,500,000.00 and to extend the
Revolving Loan Termination Date until January 31, 2004; and

 

WHEREAS, pursuant to that certain Eighth Amendment to Revolving Loan Agreement
dated effective as of July 31, 2002 (the “Eighth Amendment”), the Bank and
Borrower further amended the Loan Agreement to extend the Revolving Loan
Termination Date until January 31, 2005; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to that certain Ninth Amendment to Revolving Loan Agreement
dated effective as of December 14, 2004 (the “Ninth Amendment”) (the Loan
Agreement as amended by the First Amendment, the Second Amendment, the Third
Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the
Seventh Amendment, the Eighth Amendment and the Ninth Amendment being
hereinafter referred to as the “Loan Agreement As Amended”), the Bank and
Borrower further amended the Loan Agreement to increase the amount of the
Revolving Loan Commitment from $3,500,000.00 to $5,000,000.00 and to extend the
Revolving Loan Termination Date until December 31, 2007 (except as otherwise
herein specifically provided, all capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to them in the Loan
Agreement As Amended); and

 

WHEREAS, the Borrower desires, and the Bank has agreed, to further modify the
Loan Agreement As Amended in order to provide certain amendments thereto,
including, without limitation, amendments to certain financial covenants, all as
more specifically hereinafter set forth.

 

NOW, THEREFORE, the Borrower and the Bank hereby modify the Loan Agreement As
Amended as follows:

 


1.                                       THE PARTIES HEREBY ACKNOWLEDGE THAT
SOUTHTRUST BANK HAS HERETOFORE MERGED INTO WACHOVIA BANK, NATIONAL ASSOCIATION,
AND, ACCORDINGLY, THE LOAN AGREEMENT AS AMENDED IS HEREBY FURTHER AMENDED TO
PROVIDE THAT ANY AND ALL REFERENCES TO “SOUTHTRUST BANK”, “SOUTHTRUST BANK,
NATIONAL ASSOCIATION” OR “SOUTHTRUST BANK OF ALABAMA, NATIONAL ASSOCIATION” IN
THE LOAN AGREEMENT AS AMENDED SHALL BE DEEMED TO BE “WACHOVIA BANK, NATIONAL
ASSOCIATION”.


 


2.                                       SECTION 1.1 OF THE LOAN AGREEMENT AS
AMENDED IS HEREBY AMENDED BY ADDING THE FOLLOWING DEFINITIONS AS ADDITIONAL
DEFINED TERMS:


 

“Basic Chemicals” means Basic Chemicals Company, LLC, a Delaware corporation.

 

“Basic Chemicals Debt” means any amount owing by Borrower to Basic Chemicals
pursuant to the Basic Chemicals Note.

 

“Basic Chemicals Loan Documents” means the Basic Chemicals Note and any and all
agreements, documents, and instruments of any kind executed or delivered in
connection with, or evidencing, securing, guaranteeing or otherwise relating to
the indebtedness owing by Borrower to Basic Chemicals under the Basic Chemicals
Note, together with all modifications and amendments at any time made to any
thereof.

 

“Basic Chemicals Note” means the promissory note dated June 7, 2005, made by the
Borrower payable to Basic Chemicals in an original principal amount of
$10,000,000.00, and includes, provided that there shall have first been obtained
the prior written approval of the Bank, any amendment to such note and any
promissory note given in extension or renewal of, or in substitution for, such
note.

 


3.                                       SECTION 1.1 OF THE LOAN AGREEMENT AS
AMENDED IS HEREBY AMENDED BY DELETING THE DEFINITION OF “COVERAGE RATIO” IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING NEW DEFINITION IN LIEU THEREOF:


 

“Coverage Ratio” means, for any period, the ratio of (i) the principal amount of
all borrowed debt and capitalized lease obligations of Borrower and KMG as

 

2

--------------------------------------------------------------------------------


 

of the end of the applicable period, to (ii) the sum of EBITDA for the Borrower
and KMG for the preceding four (4) fiscal quarters.

 


4.                                       SECTION 6.1 OF THE LOAN AGREEMENT AS
AMENDED IS HEREBY AMENDED BY DELETING SUBSECTION (F) THEREOF IN ITS ENTIRETY AND
SUBSTITUTING THE FOLLOWING NEW SUBSECTION (F) IN LIEU THEREOF:


 

(F)                                 The Borrower will maintain during the term
of this Agreement (determined on a consolidated basis with KMG):

 

(1)                                  A Fixed Charge Coverage of not less than
1.25 to 1.0 at any time; such Fixed Charge Coverage to be measured quarterly
based on a rolling four-quarter basis.

 

(2)                                  A Coverage Ratio of not greater than:
(a) 3.0 to 1.0 as of July 31, 2005, and October 31, 2005; and (b) 2.75 to 1.0 as
of January 31, 2006, and at all times thereafter; said Coverage Ratio to be
measured quarterly based on a rolling four-quarter basis.

 

(3)                                  A Borrowing Base such that the balance of
the Borrower’s outstanding Revolving Loan will not, at any time, exceeding its
Borrowing Base.

 


5.                                       SECTION 6.2 OF THE LOAN AGREEMENT AS
AMENDED IS HEREBY AMENDED BY ADDING THERETO THE FOLLOWING NEW SUBSECTION (S):


 

(S)                                 The Borrower and KMG (on a consolidated
basis) will not incur, create, assume, or permit to exist any future
Indebtedness in excess of, in the aggregate, $2,000,000.00 except:

 

(1)                                  Indebtedness owing to the Bank;

 

(2)                                  The Basic Chemicals Debt;

 

(3)                                  Indebtedness existing as of June 7, 2005;
and

 

(4)                                  Trade indebtedness incurred in the ordinary
course of business.

 


6.                                       SECTION 7.1 OF THE LOAN AGREEMENT AS
AMENDED IS HEREBY AMENDED BY ADDING THERETO THE FOLLOWING NEW SUBSECTION (L) AS
AN ADDITIONAL EVENT OF DEFAULT:


 

(L)                                 There shall occur any default under the
Basic Chemicals Note and/or any of the other Basic Chemicals Loan Documents.

 


7.                                       THE LOAN AGREEMENT AS AMENDED IS HEREBY
AMENDED BY DELETING EXHIBIT ”K” THERETO, WHICH PROVIDES THE FORM OF THE
COMPLIANCE CERTIFICATE, AND SUBSTITUTING IN LIEU THEREOF THE NEW EXHIBIT ”K”
ATTACHED TO THIS AMENDMENT.


 


8.                                       BORROWER REPRESENTS AND WARRANTS TO THE
BANK THAT AS OF THE DATE HEREOF:  (A) ALL REPRESENTATIONS AND WARRANTIES GIVEN
BY THE BORROWER IN ARTICLE V OF THE LOAN AGREEMENT AS AMENDED ARE TRUE AND
CORRECT, EXCEPT TO THE EXTENT AFFECTED BY THIS AMENDMENT; AND (B) THE BORROWER
IS IN FULL

 

3

--------------------------------------------------------------------------------


 


COMPLIANCE WITH ALL OF THE COVENANTS OF THE BORROWER CONTAINED IN ARTICLE VI OF
THE LOAN AGREEMENT AS AMENDED, EXCEPT TO THE EXTENT AFFECTED BY THIS AMENDMENT. 
THE BORROWER FURTHER REPRESENTS THAT THE BORROWER HAS FULL POWER AND AUTHORITY
TO ENTER INTO THIS AMENDMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY, AND THE BORROWER AGREES TO PAY DIRECTLY, OR REIMBURSE THE BANK FOR, ALL
REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND EXPENSES OF LEGAL
COUNSEL, INCURRED IN CONNECTION WITH THE PREPARATION OF THE DOCUMENTATION TO
EVIDENCE THIS AMENDMENT AND ANY OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH
OR IN FURTHERANCE HEREOF.


 


9.                                       EXCEPT AS MAY BE MODIFIED OR WAIVED BY
THE BANK, IN ITS SOLE DISCRETION, THE EFFECTIVENESS OF THIS AMENDMENT SHALL BE
SUBJECT TO FULL AND COMPLETE SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)                                  PAYMENT OF FEES AND EXPENSES.  BANK SHALL
HAVE RECEIVED FROM BORROWER PAYMENT OF ANY LOAN FEE AND ANY AND ALL OTHER FEES
AND EXPENSES REQUIRED BY THE LOAN AGREEMENT AS AMENDED, AS FURTHER AMENDED BY
THIS AMENDMENT, AND ANY OF THE OTHER LOAN DOCUMENTS THEN DUE.


 


(B)                                 BASIC CHEMICALS LOAN DOCUMENTS.  THE BANK
SHALL HAVE RECEIVED, REVIEWED AND APPROVED THE DULY EXECUTED BASIC CHEMICALS
NOTE AND ANY OTHER BASIC CHEMICALS LOAN DOCUMENTS.


 


(C)                                  ADDITIONAL DOCUMENTATION.  THE BANK SHALL
HAVE RECEIVED SUCH ADDITIONAL DOCUMENTATION AS MAY BE REQUESTED BY THE BANK, OR
ITS COUNSEL, TO SATISFY THE BANK THAT THIS AMENDMENT AND EACH OF THE DOCUMENTS
TO BE DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH HAVE BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF THE BORROWER AND CONSTITUTE THE
VALID AND BINDING OBLIGATIONS OF THE BORROWER.


 


10.                                 THE PARTIES HEREBY AGREE THAT (A) EXCEPT AS
HEREIN EXPRESSLY MODIFIED OR AS MAY BE MODIFIED OR AMENDED BY ANY DOCUMENT
EXECUTED CONCURRENTLY HEREWITH, ALL OF THE TERMS, CONDITIONS, OBLIGATIONS AND
PROVISIONS OF THE LOAN AGREEMENT AS AMENDED AND EACH OF THE OTHER LOAN DOCUMENTS
SHALL BE AND REMAIN IN FULL FORCE AND EFFECT, AND THE SAME ARE HEREBY RATIFIED
AND CONFIRMED IN ALL RESPECTS, EXCEPT THAT, TO THE EXTENT THAT THERE SHALL BE
ANY CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT AND ANY OF THE TERMS OF ANY OF
THE OTHER LOAN DOCUMENTS NOT MODIFIED OR AMENDED CONCURRENTLY HEREWITH, THE
TERMS AND PROVISIONS OF THIS AMENDMENT SHALL GOVERN AND EACH OF SUCH OTHER LOAN
DOCUMENTS ARE DEEMED AUTOMATICALLY AMENDED AND MODIFIED WITHOUT ANY FURTHER
ACTION UPON THE EXECUTION AND DELIVERY OF THIS AMENDMENT; AND (B) ON AND AFTER
THE EFFECTIVE DATE OF THIS AMENDMENT, EACH REFERENCE IN THE LOAN AGREEMENT AS
AMENDED TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN”, OR WORDS OF LIKE
IMPORT REFERRING TO THE LOAN AGREEMENT, AND EACH REFERENCE TO THE “AGREEMENT”,
THE “LOAN AGREEMENT”, THE “REVOLVING LOAN AGREEMENT”, “THEREUNDER”, “THEREOF”,
“THEREIN”, OR WORDS OF LIKE IMPORT INTENDING TO REFER TO THE LOAN AGREEMENT IN
THE REVOLVING NOTE OR ANY OF THE OTHER LOAN DOCUMENTS SHALL MEAN AND BE A
REFERENCE TO THE LOAN AGREEMENT AS AMENDED, AS HEREBY AND HEREAFTER FURTHER
AMENDED.


 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

WITNESSES:

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Alan Drennen

 

Its:

Group Vice President

 

 

 

KMG-BERNUTH, INC.

 

 

 

 

 

 

By:

/s/ John V. Sobchak

 

Its:

Vice President and CFO

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “K”

 

COMPLIANCE CERTIFICATE

 

To:

Wachovia Bank, National Association

 

420 North 20th Street (Zip Code 35203)

 

P.O. Box 2554 (Zip Code 35290)

 

Birmingham, Alabama

 

 

 

Date of This Report:                                            , 20      .

 

o         For the month ended                                               ,
20      .

 

o         For the fiscal year ended
                                            , 20      .

 

Gentlemen:

 

I, the undersigned officer of KMG-Bernuth, Inc., a Delaware corporation (the
“Borrower”), do hereby certify to you as follows:

 

(1)                                  I have individually reviewed the provisions
of the Revolving Loan Agreement between the Borrower and you, dated as of
August 1, 1996 (as amended from time to time, the “Loan Agreement”), and I have
caused to be made under my supervision a review of the activities of the
Borrower during the above referenced period with a view toward determining
whether the Borrower has kept, observed, performed and fulfilled all of its
obligations under the Loan Agreement.  To the best of my knowledge, the Borrower
has kept, observed, performed and fulfilled each and every undertaking contained
in the Loan Agreement, and is not at this time in default in the observance or
performance of any of the terms or conditions of the Loan Agreement, and no
Event of Default has occurred and is continuing, and no event has occurred and
is continuing, that, with the giving of notice or the passage of time or both,
would be an Event of Default, except as follows:

 

 

 

(2)                                  I further certify to you that no material
adverse change has occurred in either the financial condition or the business of
the Borrower since the date of the Loan Agreement, and that all representations
and warranties set forth within Article V of the Loan Agreement are true and
correct in all respects as if made on and as of the date hereof, except as
follows:

 

 

 

1

--------------------------------------------------------------------------------


 

(3)                                  During the period noted above, the Borrower
has not changed its name, any of its places of business, principal executive
office, or been the surviving corporation in a merger, nor has it changed the
places where the Collateral is located except as itemized below:

 

 

 

(4)                                  The requirements of the financial covenants
for the Borrower set forth in Section 6.1(F) of the Loan Agreement (determined
on a consolidated basis with KMG) are set forth below, together with the
calculation thereof for the above referenced period:

 

 

 

 

 

As Of

 

 

 

 

 

Reporting

 

 

 

Required

 

Date

 

 

 

 

 

 

 

Fixed Charge Coverage

 

 

 

 

 

 

 

 

 

 

 

EBITDA Coverage Ratio

 

 

 

 

 

 

(5)                                  Terms capitalized herein have the same
meaning as those in the Loan Agreement.

 

 

KMG-BERNUTH, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

2

--------------------------------------------------------------------------------